Citation Nr: 0843835	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The claimant served as a member of the South Carolina Army 
National Guard (SCARNG) from May 1951 to May 1963, to include 
multiple periods of active and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

Preliminarily, the Board notes that the appellant is not 
considered a "veteran" for VA purposes in this case.  In 
this regard, the Board notes that the term "veteran" is 
defined, in relevant part, as "a person who served in the 
active military, naval, or air service...." 38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  The term "active military, 
naval, or air service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. 
§ 101(24).  

In this case, the appellant's service records do not show 
that the veteran ever served on active duty.  In addition, 
the Board observes that the appellant does not have any 
service-connected disabilities.  As such, he has not 
established that he became disabled from a disease or injury 
incurred or aggravated in line of duty during ACDUTRA or that 
he became disabled from an injury incurred or aggravated in 
line of duty during INACDUTRA.  Therefore, none of the 
appellant's periods of ACDUTRA or INACDUTRA would qualify as 
periods of "active military, naval, or air service." 
38 U.S.C.A. § 101(24); McManaway v. West, 13 Vet. App. 60, 67 
(1990) (vacated on other grounds sub nom. McManaway v. Gober, 
4 Fed. Appx. 821 (Fed. Cir. January 22, 2001), citing Paulson 
v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that, "if a 
claim relates to period of active duty for training, a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and the claimant does not achieve veteran status for 
purposes of that claim."  (emphasis in McManaway)); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, 
J., concurring).  Therefore, the appellant is not a 
"veteran," for VA purposes at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The appellant, through his 
representative, moved for advancement in December 2008, and 
the motion was granted in a December 11, 2008, Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, the claimant has alleged that although he did not 
sustain a specific traumatic injury of either knee during his 
SCARNG service, he did aggravate an injury or disease through 
the repeated wear and tear of physical training on ACDUTRA 
and INACDUTRA.  He has submitted an opinion from a private 
medical doctor in support of his contention.

Unfortunately, the current record is insufficient upon which 
to adjudicate the appellant's claim.  Specifically, VA has 
failed to take all reasonable steps to obtain complete 
service treatment records which could show aggravation.  The 
claimant has submitted copies of some records, but has not 
provided any additional records following VA's request for 
such.  VA has contacted the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, to obtain archived records, 
but the NPRC in certified in May 2004 that no records could 
be identified.  The RO then contacted the appellant's SCARNG 
unit and requested records.  The unit certified that it had 
no medical records for the appellant.  The Board notes that 
the RO failed to contact the headquarters of the SCARNG to 
determine the proper custodian of the service treatment 
records; typically this is not with the unit for retired 
personnel, but is instead with a central storage location.  
It is possible that additional service treatment records do 
exist at the central SCARNG records warehouse in Columbia.  
VA is obligated to make a request for such before certifying 
that service treatment records are not available.

If additional service treatment records are obtained, a VA 
examination will be required in order to determine if the 
appellant's right and left knee conditions were aggravated 
beyond the natural progression by his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should contact the central 
storage faculty for the SCARNG and request 
complete service treatment records for the 
appellant at:

	SCARNG
	Attn: Records Warehouse, Stop 18
	1 National Guard Road
	Columbia, SC  29201.

In the alternative, the records warehouse 
may be contacted via email at 
jl.sullivan@ng.army.mil, or via fax at 
803-806-4109.  The direct phone is 803-
806-4108.

2.  If additional service treatment record 
are obtained, schedule the appellant for a 
VA joints examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner is asked to 
opine as to whether any right or left knee 
condition was incurred in or aggravated 
beyond the natural progression of any 
disease by the appellant's annual or 
weekend drill training with the SCARNG.  A 
full and complete rationale is required 
for all opinions expressed.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



